Case: 2:19-cv-00031-WOB-CJS Doc #: 65 Filed: 04/24/20 Page: 1 of 3 - Page ID#: 806




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                      AT COVINGTON

  NICHOLAS SANDMANN, by and                    : CASE NO. 2:19-CV-31-WOB-CJS
  through his parents and natural              :
  guardians, TED SANDMANN and                  : JUDGE WILLIAM O. BERTELSMAN
  JULIE SANDMANN,                              :
                                               :
                 Plaintiff,                    :
                                               : ADDITIONAL JOINT STATUS REPORT
  v.                                           :
                                               :
  CABLE NEWS NETWORK, INC.,                    :
                                               :
                 Defendant.                    :


        Pursuant to the Court’s April 8, 2020 Order [Doc. 64], Plaintiff Nicholas Sandmann

 (“Nicholas”) and Defendant Cable News Network, Inc. (“CNN”) (collectively, the “Parties”), by

 and through their counsel of record, respectfully submit this Additional Joint Status Report

 advising the Court of the status of their efforts to have a conservator appointed for Nicholas as part

 of the settlement process.

        1.      The parties filed their original Joint Status Report on February 4, 2020 [Doc. 60]

 (the “Original Status Report”), which set forth the procedure that Nicholas would undertake to

 have a conservator appointed to consummate the settlement between the parties. See Original

 Status Report at ¶¶ 3-5.

        2.      Pursuant to the Original Status Report, Nicholas’ mother, Julie Sandmann, filed a

 petition and application for appointment of conservator for Nicholas on February 14, 2020 in the

 Kenton County District Court, creating the matter styled In re Guardianship of Sandmann,

 Nicholas, Case No. 20-P-00130 (filed Feb. 14, 2020). The original conservatorship hearing date

 was scheduled for March 16, 2020 at 2:30 PM.
Case: 2:19-cv-00031-WOB-CJS Doc #: 65 Filed: 04/24/20 Page: 2 of 3 - Page ID#: 807




        3.       On March 13, 2020, in light of the international COVID-19 pandemic, the Kenton

 District Court entered a General Order (attached as Exhibit A) cancelling all probate dockets

 through April 10, 2020 (“General Order”). See General Order at ¶ 15. As a result, Nicholas’

 March 16, 2020 conservatorship hearing date was cancelled. Nicholas’ counsel rescheduled the

 conservatorship hearing for April 13, 2020 at 2:30 PM.

        4.       On or about April 2, 2020, in light of the potential for prolonged delays caused by

 the COVID-19 pandemic, Judge Douglas Grothaus for the Kenton District Court informed

 Nicholas’ counsel that the conservatorship hearing could be held via remote videconferening

 techonology. The hearing was held via Zoom videoconferencing techonology on April 15, 2020

 at 11:30 AM before Judge Grothaus and was attended by the Sandmann family and counsel for

 both Parties.    Thereafter, Judge Grothaus entered an order appointing Julie Sandmann as

 conservator for Nicholas (attached as Exhibit B).

        5.       At this juncture, however, as a result of the delays caused by COVID-19, with

 Nicholas’ eighteenth (18th) birthday just three months away in July 2020, and in light of the parties’

 joint desire the ensure the confidentiality of the settlement, the parties desire to await to

 consummate the settlement until Nicholas’ birthday.

        6.       The parties therefore jointly request that the Court stay further proceedings in this

 matter until July 31, 2020, to permit them to finalize their settlement, which will eliminate the need

 for a conservator during the settlement process. The parties further request that the Court order

 them to file a further Status Report or a Stipulation of Dismissal with Prejudice on or before July

 31, 2020. The parties will continue to cooperate with one another to ensure an expedient settlement

 of this matter notwithstanding any difficulties imposed by the COVID-19 pandemic.

        Respectfully submitted this 24th day of April, 2020.



                                                   2
Case: 2:19-cv-00031-WOB-CJS Doc #: 65 Filed: 04/24/20 Page: 3 of 3 - Page ID#: 808




  For Plaintiff:                                     For Defendant:

  /s/ Todd V. McMurtry                               /s/ James E. Burke
  Todd V. McMurtry (82101)                           James E. Burke (pro hac vice)
  Kyle M. Winslow (95343)                            Sarah V. Geiger
  Hemmer DeFrank Wessels PLLC                        Amanda B. Stubblefield
  250 Grandview Drive                                Keating Muething & Klekamp PLL
  Suite 500                                          One East Fourth Street, Suite 1400
  Ft. Mitchell, KY 41017                             Cincinati, OH 45202
  Phone: (859) 344-1188                              Telephone: 513.579.6400
  Fax: (859) 578-3869                                Fax: 513.579.6457
  tmcmurtry@hemmerlaw.com                            jburke@kmklaw.com
  kwinslow@hemmerlaw.com                             sgeiger@kmklaw.com
                                                     astubblefield@kmklaw.com
  L. Lin Wood (pro hac vice)
  L. LIN WOOD, P.C.                                  Charles D. Tobin (pro hac vice)
  1180 W. Peachtree St., Ste. 2040                   Maxwell S. Mishkin (pro hac vice)
  Atlanta, GA 30309                                  BALLARD SPAHR LLP
  Phone: (404) 891-1402                              1909 K Street, NW, 12th Floor
  Fax: (404) 506-9111                                Washington, DC 20006
  lwood@linwoodlaw.com                               Telephone: (202) 661-2200
                                                     Fax: (202) 661-2299
                                                     tobinc@ballardspahr.com
                                                     mishkinm@ballardspahr.com

                                                     Leita Walker (pro hac vice)
                                                     BALLARD SPAHR LLP
                                                     2000 IDS Center
                                                     80 South Eighth Street
                                                     Minneapolis, MN 55402-2274
                                                     Telephone: (612) 371-6222
                                                     Fax: (612) 3713207
                                                     walkerl@ballardspahr.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 24, 2020, I electronically filed the foregoing document with

 the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to

 registered CM/ECF participants.



                                                              /s/ Todd V. McMurtry
                                                              Plaintiff’s Counsel

                                                 3
